NO. 07-11-0222-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                DECEMBER 20, 2012
                          ______________________________


                       MICHAEL ANTHONY PENA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 121ST DISTRICT COURT OF YOAKUM COUNTY;

                 NO. 2871; HONORABLE KELLY G. MOORE, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                CONCURRING OPINION


      Appellant, Michael Anthony Pena, appeals his conviction for the offense of

driving while intoxicated with a child passenger. 1     By the third of his four issues,

Appellant contends the trial court erred in permitting Scott Williams, the State’s forensic

scientist, to express an opinion concerning his level of intoxication at the time of arrest

based upon retrograde extrapolation of his blood alcohol level at the time of a


1
See TEX. PENAL CODE ANN. § 49.045. (W EST 2011).
subsequent blood draw, some 35 minutes later.           While I agree with the ultimate

conclusion reached by the majority, I write separately to express my opinion that

Appellant did properly preserve his objection concerning Williams’s opinion testimony.


       Appellant objected to both the sufficiency of the information Williams used to

formulate his opinion and the lack of a “proper foundation.” While it is axiomatic that the

objection advanced on appeal must comport with the objection advanced at trial,

Appellant need not be exact in his objection in order to preserve that error for appeal.

Clark v. State, 365 S.W.3d 333, 337 (Tex.Crim.App. 2012) (holding that "no talismanic

words are needed to preserve error as long as the court can understand from the

context what the complaint is.") Under the circumstances of this case, I have no doubt

the learned trial judge understood the objection to include the background and

credentials of the witness to opine on the matter of retrograde extrapolation.

Accordingly, I would find the issue was properly preserved.


       That said, the erroneous admission of retrograde extrapolation testimony is

considered non-constitutional error, subject to a harm analysis. Mata v. State, 143
S.W.3d 331, 332 (Tex.Crim.App. 2004).        Therefore, we review a judge’s decision to

admit retrograde extrapolation evidence under an abuse of discretion standard, Bigon v.

State, 252 S.W.3d 360, 367 (Tex.Crim.App. 2008), and we disregard non-constitutional

error that does not affect the substantial rights of the defendant. TEX. R. APP. P. 44.2(b).

Accordingly, assuming Appellant’s objection was properly preserved, and even further

assuming Williams lacked sufficient information to form an admissible expert opinion as

to the extrapolated blood alcohol content of Appellant at the time of his arrest, as the

majority points out, from a review of the entire record, there is a fair assurance that the

                                             2
error in admitting that testimony did not influence the jury, or had but a slight effect on

the determination of guilt or innocence as to be harmless error. Johnson v. State, 967
S.W.2d 410, 417 (Tex.Crim.App. 1998).



                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            3